The defendant’s contention that he was entitled to a downward departure from his presumptive level two risk assessment is unpreserved for appellate review (see People v Bowles, 89 AD3d 171, 180 [2011]; People v Spring, 83 AD3d 1028 [2011]; People v Iorio, 74 AD3d 1306, 1307 [2010]; People v Williams, 46 AD3d 652 [2007]) and, in any event, without merit (see People v Wyatt, 89 AD3d 112; People v Bowles, 89 AD3d at 180; People v Spring, 83 AD3d at 1028; People v Iorio, 74 AD3d at 1307). Accordingly, the Supreme Court properly designated the defendant a level two sex offender. Rivera, J.E, Balkin, Eng and Austin, JJ., concur.